DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,716,687. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application recites an adjustable implant template comprising: a flexible trial plate having a main body and configured with two arms extending from the main body (see claim 1, Lines 1-4 of the patent); each extended arm further comprising; at least one subarm extending from each arm; one or more slots interposed between subarms and partially separating subarms (see claim 1, Lines 5-13 of the patent); and, wherein removal of a subarm from at least one end of the an arm reduces the length of the trial plate (see claim 1, Lines 14-15 of the patent).
As to claims 2-12 of the application: Claims 2-12 are substantially similar or identical to claims 2-12 of the patent. 
Claim 13 of the instant application recites an adjustable implant template comprising: a flexible trial plate having a main body and configured with two arms extending from the main body (see claim 13, Lines 1-9 of the patent); each extended arm further comprising; at least one removable subarm; one or unbroken edges configured to form a slot or gap between adjacent subarms; a break zone formed on at least a portion of the unbroken edge; and, a guide edge of the subarms is visible through the gap or slot (see claim 13, Lines 10-17 of the patent).
As to claim 14 of the application: Claim 14 is identical to claim 14 of the patent. 
Claim 15 of the instant application recites a method of dynamically adjusting an implant template, the method comprising: comparing a trial plate with a selected implant (see claim 15, Lines 1-6 of the patent); and, disassociating at least one subarms from an extended arms of said trial plate by breaking or cutting a an unbroken edge or rib connecting the at least one subarms to the trial plate; and, whereby the length of the flexible trial plate (400) is reduced (see claim 15, Lines 7-14 of the patent). 
As to claims 16-18 of the application: Claims 16-18 are substantially similar or  identical to claims 16-18 of the patent. 
Claim 19 of the instant application recites an implant template comprising: a flexible trial plate having a main body and configured with at least one arm extending from the main body: the at least one arm further comprising; at least one subarm (see claim 1, Lines 1-6 of the patent); and, one or more slots or windows interposed between the at least one subarm (see claim 1, Lines 12-13 of the patent) and at least one frangible rib partially separating the at least one subarm from the at least one arm (see claim 6 of the patent).
As to claim 20 of the application: Claim 20 is identical to claim 9 of the patent.

Claim Objections
Claim 1 is objected to because of the following informalities and should be amended as follows in order to address all of the typographical and idiomatic errors:  
1. An adjustable implant template comprising: a flexible trial plate [[(400)]] having a main body [[(410)]] and arm : at least one subarm extending from each arm[[(420)]]; one or more slots [[(430)]] interposed between the subarms and partially separating [[subamls]] the subarms; and[[,]] wherein removal of a subarm from at least one end of the [[an]] arm reduces [[the]] a length of the trial plate. 
Appropriate correction is required.
Claim 2 is objected to because of the following informalities: In Line 1, the words --one or more-- should be added before the word “slots”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: In Line 1, the words --one or more-- should be added before the word “slots”. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: In Line 1, the word --portion-- should be added after the word “curved”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities and should be amended as follows in order to address all of the typographical and idiomatic errors:  
“5. The template of claim 1 further comprising at least one of a rib [[(542)]] and an unbroken edge [[(417)]] formed between subarms and configured to connect subarms.” Appropriate correction is required.
Claim 6 is objected to because of the following informalities: In Line 1, the word –the-- should be added before the word “unbroken”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: In Line 1, the limitation “(415/415’)” should be deleted. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: In Line 1, the limitation “further comprising” should be replaced with the word --wherein--. Furthermore, a period should be added at the end of the claim. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: In Line 1, the italicized number “2” should be non-italicized. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: In Line 1, the limitation “(450)” should be deleted. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: In Line 2, the limitation “(460)” should be deleted. Appropriate correction is required.
Claim 13 is objected to because of the following informalities and should be amended as follows in order to address all of the typographical and idiomatic errors:  
13. An adjustable[[:]] implant template comprising: a flexible[[:]] trial plate [[(400)]] having a main body [[(410)]] and : at least one removable [[subaml (420)]] subarm; one or more unbroken edges configured to form a slot or a gap between adjacent [[subamis]] subarms; a break zone [[(543)]] formed on at least a portion of the [[imbroken]] unbroken edge; and, wherein a guide edge [[(431)]] of the each subarmthe slot[[;]].
Appropriate correction is required.
Claim 15 is objected to because of the following informalities and should be amended as follows in order to address all of the typographical and idiomatic errors:  
15. A method of dynamically adjusting an implant template, the method comprising: comparing a trial plate [[(400)]] with a selected implant; and, disassociating at least one subarma rib connecting the at least one subarma length of the flexible trial plate [[(400)]] is reduced.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities and should be amended as follows in order to address all of the typographical and idiomatic errors:  
16. The method of claim 15, wherein the trial plate comprises at least one of slots and windows between each subarman outline of the selected implant.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities: In Line 1, the words “the method” should be deleted. In Line 3, the word “subarms” should be replaced with the words --each subarm--. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: A period should be added at the end of the claim. Appropriate correction is required.
Claim 19 is objected to because of the following informalities and should be amended as follows in order to address all of the typographical and idiomatic errors:  
19. An implant template comprising: a flexible trial plate having a main body and ; the at least one arm [[further]] comprising[[;]]: at least one subarm; and, one or more slots or windows interposed between the at least one [[subaml]] subarm and at least one frangible rib partially separating the at least one subarm from the at least one arm.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities: In Line 1, the words “further comprising” should be replaced with the word --wherein--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Lines 7-12 recites the limitation “one or more slots (430) interposed between subarms and partially separating subamls; and, wherein removal of a subarm from at least one end of the an arm reduces the length of the trial plate.” which renders the claim indefinite as 1) there is insufficient antecedent basis for more than one subarm on each arm; 2) it is unclear how one or more slots could be interposed between and partially separate one subarm since the claim recites each arm having “at least one subarm”. (If each arm only has one subarm, then how can one or more slots separate one subarm from itself?); 3) it is unclear if the recited “a subarm” and “subarms” are the same subarms previously recited in Line 6 or other subarms; and 4) it is unclear if the recited “the an arm” is one of the recited “two arms” or another arm altogether. The limitation is being interpreted as “one or more slots interposed between the arm and the subarm extending therefrom and partially separating the arm and the subarm, and, wherein removal of each subarm from at least one end of each arm reduces the length of the trial plate”. Appropriate correction is required. 
Claim 4 at Line 1 recites the limitation “at least one slot” which renders the claim indefinite as it is unclear if the recited slot is one of the “one or more slots” previously recited in Line 7 of claim 1 or an additional at least one slot. For purposes of examination, the “at least one slot” is being interpreted as “at least one of the one or more slots”. Appropriate correction is required. 
Claim 5 at Lines 1-3 recites the limitation “at least one of a rib and an unbroken edge formed between subarms configured to connect subarms” which renders the claim indefinite as it is unclear if the recited subarms are one of the “each arm comprising at least one subarm” previously recited in Line 5-6 of claim 1 or additional subarms. For purposes of examination, the subarms are being interpreted as “formed between and connecting each arm to the subarm extending therefrom”. Appropriate correction is required. 
Claim 6 at Lines 1-2 recites the limitation “the rib or unbroken edge”. There is insufficient antecedent basis for this limitation since the claim depends from claim 1 and not claim 5 where “at least one of a rib and unbroken edge” were previously recited. For purposes of examination, the limitation is being interpreted as “wherein the trial plate comprises a frangible rib or unbroken edge”. Appropriate correction is required. 
Claim 7 recites the limitation “7. The template of claim 6 wherein an extended arm is reduced in by removal of a subarm by disassociating said subarm via breaking or cutting a frangible rib or unbroken edge.” which renders the claim indefinite as 1) it is unclear if the recited “an extended arm” is the same as the “two arms” previously recited in Line 2-3 of claim 1 or different, and 2) it is unclear if the recited “a subarm” is the same as the “at least one subarm extending from each arm” previously recited in Line 6 of claim 1, or different. For purposes of examination, the claim is being interpreted as “wherein each subarm extending from each arm is configured to be detached via breaking or cutting a frangible rib or an unbroken edge.” Appropriate correction is required. 
Claim 8 at Line 2 recites the limitation “two ribs” which renders the claim indefinite as it is unclear if the recited two ribs are in addition to the rib previously recited in Lines 1-2 of claim 5, or including the claim 5 rib, or different. For purposes of examination, the two ribs are being interpreted as being any two ribs of the trial plate.   Appropriate correction is required.
Claim 10 recites the limitation “10. The template of claim 2 wherein slot shape approximates the outline of an implant.” which renders the claim indefinite as it is unclear what is meant by “slot shape” and what outline of an implant is being approximated by the recited slot shape. For purposes of examination, the limitation is being interpreted as “wherein a shape of the slot approximates the outline of an implant”. Appropriate correction is required.
Claim 11 recites the limitation “a marker cue”. It is unclear what is meant by this term as Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “marker cue” is used by the claim to mean “visual indicator,” while the accepted meaning is “a signal for action”. The term is indefinite because the specification does not clearly redefine the term. It is suggested that the term be amended to “a marker”. Appropriate correction is required. 
Claim 13 at Lines 7-8 recites the limitation “one or (more) unbroken edges configured to form a slot or gap between adjacent subarms” which renders the claim indefinite as it is unclear 1) there is insufficient antecedent basis for more than one subarm on each arm; 2) it is unclear how one or more unbroken edges forming a slot or gap could be formed between one subarm since the claim recites each arm having “at least one subarm”. (If each arm only has one subarm, then how can one or more slots could be formed between one subarm by itself?); 3) it is unclear if the recited “adjacent subarms” are the same subarms previously recited in Line 6 or other subarms. Appropriate correction is required. 
Claim 14 recites the limitation “14. The template of claim 13 wherein the slots approximates the outline of an implant.” which renders the claim indefinite as it is unclear which slots are being referred to since claim 13 previously recites that each arm comprises one or (more) unbroken edges configured to form a slot or gap” and thus its unclear if the recited slots are in addition to the slot of claim 13, or including the claim 13 slot, or different. Furthermore, it is unclear what outline of an implant is being approximated by the recited slots. Appropriate correction is required.
Claim 15 at Lines 4-5 recites the limitation “disassociating at least one subarms from an extended arms” which renders the claim indefinite as it is unclear if the claim is reciting “at least one subarm” or a plurality of “subarms”, and if the claim is reciting “an extended arm” or a plurality of extended “arms”. For purposes of examination, the limitation is being interpreted as “disassociating at least one subarm from an extended arm”. Appropriate correction is required. 
Claim 16 at Line 3 recites the limitation “subarms” which renders the claim indefinite as 1) there is insufficient antecedent basis for more than one subarm on each arm; and 2) it is unclear if the recited “subarms” are the same as the at least one subarm previously recited in Line 4 of Claim 15 or other subarms. Furthermore, in Lines 3-4, the limitation “to generally define the outline of the selected implant” is indefinite since it is unclear what is meant by “generally define”. The term “generally” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. 
Claim 17 at Line 3 recites the limitation “subarms” which renders the claim indefinite as 1) there is insufficient antecedent basis for more than one subarm on each arm; and 2) it is unclear if the recited “subarms” are the same as the at least one subarm previously recited in Line 4 of Claim 15 or other subarms. Furthermore, in Line 3, the limitation “the mass of ribs” is unclear since there is insufficient antecedent basis for more than one rib, and it is unclear what is meant by reducing the mass of ribs. Appropriate correction is required. 
Claim 19 at Line 7-8 recites the limitation “one or more slots or windows interposed between the at least one subarm” which renders the claim indefinite as it is unclear how one or more slots or windows could be interposed between one subarm since the claim recites each arm having “at least one subarm”. (If each arm only has one subarm, then how can one or more slots/windows could be formed between one subarm by itself?) For purposes of examination the limitation is being interpreted as “a slot or window interposed between the arm and the subarm extending therefrom”. Appropriate correction is required.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-14 & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michelson (US Patent No. 7,077,844).
Regarding Claim 1 as best understood, Michelson discloses an adjustable implant comprising: a flexible plate (segmentable plates 1000, Fig. 73; 1300, Fig. 75; 1600, Fig. 78, Col. 23, Line 47- Col. 25, Line 26) capable of being used as a trial comprising a main body (central plate component 1034; not labeled in Fig. 75; not labeled in Fig. 78) and two arms (1032 & 1036; left and right plate components directly adjacent central plate component not labeled in Fig. 75; left and right plate components directly adjacent central plate component not labeled in Fig. 78) extending from the main body; each arm comprising: a subarm extending from each arm (1030 & 1038; second plate component from the left and second plate component from the right not labeled in Fig. 75; left-most plate component and right-most plate component not labeled in Fig. 78); a slot (slots are formed at scoring along segmentation zones 1040; 1340; 1640 when the plate begins to bend to create a separation in the plate material prior to complete separation of the plate components) interposed between the arm and the subarm extending therefrom and partially separating the arm and the subarm extending therefrom (“Segmentation zone 1040 can be any type of scoring which creates a place of least resistance along which when the plate 1000 is bent sufficiently to create a separation in the material of plate 1000, the separation will occur along the segmentation zone. The scoring can be relatively thicker or thinner in width, variable in depth and of variable shape (e.g. "V" notched, rounded, etc.) to achieve the desired qualities.” Col. 23, Line 64 – Col. 24, Line 9); and wherein removal of each subarm from one end of each arm reduces a length of the trial plate (“If plate 1000 is made of titanium, the inherent qualities of titanium are such that the plate may be separated simply by bending the plate sufficiently along segmentation zone 1040 while supporting the plate with appropriate plate holders to either side of segmentation zone 1040 and then bending the plate towards its original position at which time the plate will separate apart along the segmentation zone 1040, providing a sufficiently clean edge suitable for surgical use.” Col. 24, Lines 10-16).
Regarding Claim 2, Michelson discloses wherein the slots are straight (Fig. 75).
Regarding Claim 3, Michelson discloses wherein the slots are curved (Fig. 73, Fig. 78).
Regarding Claim 4 as best understood, Michelson discloses wherein the slot has a curved and a straight portion (Fig. 78).
Regarding Claim 5 as best understood, Michelson discloses an unbroken edge (separation zones 1040, 1340, 1640 when still at least partially intact and not fully separated) formed between and connecting the arm to the subarm extending therefrom (Figs. 73, 75, 78).
Regarding Claim 6 as best understood, Michelson discloses wherein the trial plate comprises an unbroken edge (separation zones 1040, 1340, 1640 when still at least partially intact and not fully separated).
Regarding Claim 7 as best understood, Michelson discloses wherein each subarm extending from each arm is configured to be detached via breaking or cutting an unbroken edge (separation zones 1040, 1340, 1640 when still at least partially intact and not fully separated; Col. 23, Line 64 – Col. 24, Line 16).
Regarding Claim 8 as best understood, Michelson discloses wherein a window is formed between two ribs (each rounded corner lobe of each plate component forms a rib and two apertures are formed between the lobes of the plates of Figs. 73, 75 & 78).
Regarding Claim 9, Michelson discloses wherein a portion of the trial plate is radiopaque (titanium alloy is radiopaque, Col. 23, Lines 57-59).
Regarding Claim 10 as best understood, Michelson discloses wherein a shape of the slot approximates the outline of an implant (once the plate components are fully separated from each other via the scoring in the separation zones 1040, 1340, 1640, the shape of the slot forms a portion of the outline of each plate component).
Regarding Claim 11 as best understood, Michelson discloses a marker (the peripheral rounded corner edges of each plate component in Figs. 73, 75 & 78 form a marker/visual indicator capable of allowing a practitioner to visually identify the edges of each plate component in a manner similar to the Applicants implant).
Regarding Claim 12, Michelson discloses a tool interface (driver hole in each fastener 1020 of the locking system of Fig. 73; also seen but not labeled in Figs. 75 & 78).
Regarding Claim 13 as best understood, Michelson discloses an adjustable implant comprising: a flexible plate (segmentable plates 1000, Fig. 73; 1300, Fig. 75; 1600, Fig. 78, Col. 23, Line 47- Col. 25, Line 26) capable of being used as a trial comprising a main body (central plate component 1034; not labeled in Fig. 75; not labeled in Fig. 78) and two arms (1032 & 1036; left and right plate components directly adjacent central plate component not labeled in Fig. 75; left and right plate components directly adjacent central plate component not labeled in Fig. 78) extending from the main body; each arm comprising: a subarm extending from each arm (1030 & 1038; second plate component from the left and second plate component from the right not labeled in Fig. 75; left-most plate component and right-most plate component not labeled in Fig. 78); an unbroken edge (scoring along segmentation zones before complete breaking of 1040; 1340; 1640; “Segmentation zone 1040 can be any type of scoring which creates a place of least resistance along which when the plate 1000 is bent sufficiently to create a separation in the material of plate 1000, the separation will occur along the segmentation zone. The scoring can be relatively thicker or thinner in width, variable in depth and of variable shape (e.g. "V" notched, rounded, etc.) to achieve the desired qualities.” Col. 23, Line 64 – Col. 24, Line 9) configured to form a slot between the arm and the subarm extending therefrom (slots are formed along scoring in segmentation zones 1040; 1340; 1640 when the plate begins to bend to create a separation in the plate material prior to complete separation of the plate components); a break zone (detached portions of segmentation zones 1040; 1340; 1640 during separation) formed on at least a portion of the unbroken edge (Figs. 73; 75; 78); and, wherein a guide edge of each subarm is visible through the slot (peripheral rounded corner edges of each plate component in Figs. 73, 75 & 78 can be visualized through the slots upon partially breaking of the scoring of the segmentation zones).
Regarding Claim 14 as best understood, Michelson discloses wherein a shape of the slot approximates the outline of an implant (once the plate components are fully separated from each other via the scoring in the separation zones 1040, 1340, 1640, the shape of the slot forms a portion of the outline of each plate component).
Regarding Claim 19 as best understood, Michelson discloses an adjustable implant comprising: a flexible plate (segmentable plates 1000, Fig. 73; 1300, Fig. 75; 1600, Fig. 78, Col. 23, Line 47- Col. 25, Line 26) capable of being used as a trial comprising a main body (central plate component 1034; not labeled in Fig. 75; not labeled in Fig. 78) and at least one arm (1032 & 1036; left and right plate components directly adjacent central plate component not labeled in Fig. 75; left and right plate components directly adjacent central plate component not labeled in Fig. 78) extending from the main body; each arm comprising: a subarm extending from each arm (1030 & 1038; second plate component from the left and second plate component from the right not labeled in Fig. 75; left-most plate component and right-most plate component not labeled in Fig. 78); and, a slot or window interposed between the arm and the subarm extending therefrom (slots are formed at scoring along segmentation zones 1040; 1340; 1640 when the plate begins to bend to create a separation in the plate material prior to complete separation of the plate components) interposed between the arm and the subarm extending therefrom and partially separating the arm and the subarm extending therefrom (“Segmentation zone 1040 can be any type of scoring which creates a place of least resistance along which when the plate 1000 is bent sufficiently to create a separation in the material of plate 1000, the separation will occur along the segmentation zone. The scoring can be relatively thicker or thinner in width, variable in depth and of variable shape (e.g. "V" notched, rounded, etc.) to achieve the desired qualities.” Col. 23, Line 64 – Col. 24, Line 9), and at least one frangible rib (scoring within segmentation zones 1040; 1340; 1640; “Segmentation zone 1040 can be any type of scoring which creates a place of least resistance along which when the plate 1000 is bent sufficiently to create a separation in the material of plate 1000, the separation will occur along the segmentation zone. The scoring can be relatively thicker or thinner in width, variable in depth and of variable shape (e.g. "V" notched, rounded, etc.) to achieve the desired qualities.” Col. 23, Line 64 – Col. 24, Line 9) partially separating each arm from each subarm extending therefrom (Figs. 73; 75; 78).
Regarding Claim 20, Michelson discloses wherein a portion of the trial plate is radiopaque (titanium alloy is radiopaque, Col. 23, Lines 57-59).
Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runciman et al. (US Patent No. 5,746,742).
Regarding Claim 15 as best understood, Runciman et al. discloses a method of dynamically adjusting an implant template (Col. 1, Line 1- Col. 3, Line 59), the method comprising: comparing a trial plate (template, Figs. 2-3) with a selected implant (bone plate, Fig. 1); and, disassociating at least one subarm (upper-most end zone portion 2 as seen in Fig. 2) from an extended arm (second from the upper-most end zone portion 2 as seen in Fig. 2) of said trial plate by breaking or cutting a rib (reduced thickness section 3, Fig. 2) connecting the at least one subarm to the trial plate; and, whereby a length of the trial plate is reduced (Col. 3, Lines 33-41).
Regarding Claim 16 as best understood, Runciman et al. discloses providing at least one slot (slot formed between adjacent zone portions 2 during cutting through a reduced thickness section therebetween prior to complete separation of one zone portion 2 from an adjacent one) between the arm and the subarm extending therefrom configured to generally define the outline of the selected implant (“…a clinician can merely cut off a portion of a longer template, if desired, to obtain a shorter usable template.”).
Regarding Claim 17 as best understood, Runciman et al. discloses providing slots (slotted inset portion of the reduced thickness sections 3 arranged between each zone portion 2, Fig. 3, Col. 2, Line 37- Col. 3, Line 10) between adjacent subarms to reduce the mass of ribs.
Regarding Claim 18 as best understood, Runciman et al. discloses wherein a portion of the trial plate is radiopaque (Col. 3, Lines 42-49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775